Case 1:19-cr-00183-ELH Document 40 Filed 02/12/20 Page 1of 1
Case 1:19-cr-00183-ELH Document 39-1 Filed 02/11/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MARYLAND

UNITED STATES

Vv. , : . Case No. ELH-19-0183
IGOR -ROSENSTEEL

Defendant

ORDER

Upon consideration of the Defendant's Consent Motion to Modify Conditions of Pretrial

Release, it is this tf day of February 2020, hereby:
ORDERED, that the motion is GRANTED, and it is further |
ORDERED, that Mr. Rosensteel may leave his house to obtain a new Social

card and a new Maryland-issued driver’s license or identification card; and it is further
ORDERED, that Mr. Rosensteel must coordinate the date and time of his visit

offices with Pretrial Services; and it is further

ORDERED, that all other pretrial release conditions remain unchanged.

       
  

Hort J. Mark Coulson
Uyiited States Magistrate Judge

 

Security

to those
